 


110 HR 6319 IH: Commission on Affordable Health Care Act of 2008
U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6319 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2008 
Mr. Hill introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish the Commission on Affordable Health Care to study and provide recommendations for establishing a health care system to provide affordable health care to all citizens of the United States and for the roles of certain health care entities in providing such services under such system, and to provide for expedited Congressional consideration of such recommendations. 
 
 
1.Short titleThis Act may be cited as the Commission on Affordable Health Care Act of 2008. 
2.Commission on Affordable Health Care 
(a)Establishment of commission 
(1)EstablishmentThere is established in the legislative branch a commission to be known as the Commission on Affordable Health Care (in this section referred to as the Commission). 
(2)DutiesThe Commission shall conduct a comprehensive study of potential models for a health care system to provide affordable (as determined by the Commission) and quality health care to all citizens of the United States and based on such study shall make recommendations for implementing such a system, including recommendations for the role of and relationships between the Federal government, State governments, health care providers, and other appropriate health care industry entities in providing such health care under such a system. 
(3)Applicability of certain administrative laws 
(A)FOIAThe provisions of section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), shall apply to the activities of the Commission under this section. 
(B)Federal Records ActThe provisions of title 44, United States Code, shall apply to the records, documents, and other papers of the Commission under this section.  
(b)Structure and membership of the Commission 
(1)Number and appointmentThe Commission shall be composed of not more than 19 members and shall include at least the following: 
(A)The Chairman of the Committee on Energy and Commerce of the House of Representatives. 
(B)The Chairman of the Committee on Ways and Means of the House of Representatives. 
(C)The Chairman of the Committee on Finance of the Senate. 
(D)The Chairman of the Committee on Health, Education, Labor, and Pensions of the Senate. 
(E)One representative for each of the following interested entities: 
(i)Patient advocates. 
(ii)Hospitals. 
(iii)Physicians. 
(iv)Medical devices. 
(v)Pharmaceutical companies. 
(vi)Nurses. 
(vii)The National Governors Association. 
(viii)The Department of Health and Human Services.
(ix)The White House.
(x)Labor unions.
(xi)The Chamber of Commerce. 
(xii)Any other appropriate interested entity identified by the co-chairmen of the Commission. 
(2)Co-chairmen of the CommissionThe co-chairmen of the Commission shall include only each chairman described in each of subparagraphs (A) through (D) of paragraph (1). 
(3)Continuation of membershipIf a member was appointed to the Commission as a Member of Congress and the member ceases to be a Member of Congress, or was appointed to the Commission because the member was not an officer or employee of any government and later becomes an officer or employee of a government, that member may continue as a member for not longer than the 60-day period beginning on the date that member ceases to be a Member of Congress, or becomes such an officer or employee, as the case may be. 
(4)VacanciesAny vacancy in the Commission shall not affect its powers, and shall be filled in the same manner in which the original appointment was made. 
(5)Basic pay 
(A)Rates of payExcept as provided in subparagraph (B), members shall serve without pay.  
(B)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(6)QuorumSeven members of the Commission shall constitute a quorum. 
(c)Meetings 
(1)Initial meeting of co-chairmen of CommissionNot later than the date that is 60 days after the date of the enactment of this Act, the co-chairmen of the Commission shall initially meet to— 
(A)identify any appropriate interested party to be included under subsection (b)(1)(E)(ix); and 
(B)establish appropriate rules and procedures for the Commission, including a rule requiring that each member of the Commission who represents an entity described in subsection (b)(1)(E) prepare for the Commission a written proposal that describes the proposed role of the entity involved in a health system to ensure the provision of affordable health care under such system to all citizens of the United States.  
(2)General meetingsThe Commission shall meet at the call of a majority of the co-chairmen of the Commission.  
(d)Staff 
(1)In generalThe Commission may appoint any employee pursuant to section 3161(b) of title 5, United States Code. The rate of basic pay for such an employee shall be established pursuant to section 3161(d)(1) of that title. 
(2)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay for GS–3 of the General Schedule. 
(3)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this section. 
(e)Powers of the Commission 
(1)Hearings and sessionThe Commission may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. 
(2)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section. 
(3)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the Commission, the head of that department or agency shall furnish that information to the Commission. 
(4)Gifts, bequests, and devisesThe Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission. Gifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devises shall be deposited in the Treasury and shall be available for disbursement upon order of the Commission. 
(5)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(6)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this section. 
(f)Report; legislative proposalNot later than two years after the date of the initial meeting of the co-chairmen of the Commission described in subsection (c)(1), the Commission shall submit to Congress a report on the study described in subsection (a)(2) that contains— 
(1)a detailed statement of the findings, conclusions, and recommendations of the Commission, including such recommendations described in such paragraph; and 
(2)a legislative proposal that provides for a health care system based on the recommendations of the Commission. 
(g)TerminationThe Commission, and all the authorities of this Act, shall terminate 30 days after the date on which the report is submitted under subsection (f). 
(h)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. 
3.Expedited Congressional consideration of legislative proposal for health care system 
(a)Introduction and expedited consideration in the House of Representatives 
(1)Introduction in House of RepresentativesThe legislative proposal submitted pursuant to section 2(f)(2) shall be in the form of a joint resolution (in this subsection referred to as the resolution). Such resolution shall be introduced in the House of Representatives by the Speaker immediately upon receipt of the language and shall be referred non-sequentially to the appropriate committee (or committees) of the House of Representatives. If the resolution is not introduced in accordance with the preceding sentence, the resolution may be introduced by any member of the House of Representatives. 
(2)Committee considerationNot later than 15 calendar days after the introduction of the resolution described in paragraph (1), each committee of the House of Representatives to which the resolution was referred shall report the resolution. The report may include, at the committee’s discretion, a recommendation for action by the House. If a committee has not reported such resolution (or an identical resolution) at the end of 15 calendar days after its introduction or at the end of the first day after there has been reported to the House a resolution, whichever is earlier, such committee shall be deemed to be discharged from further consideration of such resolution and such resolution shall be placed on the appropriate calendar of the House of Representatives. 
(3)Expedited procedure in HouseNot later than 5 legislative days after the date on which all committees have been discharged from consideration of a resolution, the Speaker of the House of Representatives, or the Speaker’s designee, shall move to proceed to the consideration of the resolution. It shall also be in order for any member of the House of Representatives to move to proceed to the consideration of the resolution at any time after the conclusion of such 5-day period. All points of order against the resolution (and against consideration of the resolution) are waived. A motion to proceed to the consideration of the resolution is highly privileged in the House of Representatives and is not debatable. The motion is not subject to amendment, to a motion to postpone consideration of the resolution, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion to proceed is agreed to or not agreed to shall not be in order. If the motion to proceed is agreed to, the House of Representatives shall immediately proceed to consideration of the resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the House of Representatives until disposed of. A motion to recommit the resolution shall not be in order. Upon its passage in the House, the clerk of the House shall provide for its immediate transmittal to the Senate. 
(b)Expedited consideration in the Senate 
(1)Referral to committeeIf the resolution is agreed to by the House of Representatives, upon its receipt in the Senate the Majority Leader of the Senate, or the Leader’s designee, the resolution shall be referred to the appropriate committee (or committees) of the Senate. 
(2)Committee considerationNot later than 15 calendar days after the referral of the resolution under paragraph (1), each committee of the Senate to which the resolution was referred shall report the resolution. The report may include, at each such committee’s discretion, a recommendation for action by the Senate. If a committee has not reported such resolution (or an identical resolution) at the end of 15 calendar days after its referral or at the end of the first day after there has been reported to the Senate a resolution, whichever is earlier, such committee shall be deemed to be discharged from further consideration of such resolution and such resolution shall be placed on the appropriate calendar of the Senate. 
(3)Expedited floor considerationNot later than 5 legislative days after the date on which all committees have been discharged from consideration of a resolution, the Majority Leader of the Senate, or the Majority Leader’s designee, shall move to proceed to the consideration of the resolution. It shall also be in order for any member of the Senate to move to proceed to the consideration of the resolution at any time after the conclusion of such 5-day period. All points of order against the resolution (and against consideration of the resolution) are waived. A motion to proceed to the consideration of the resolution in the Senate is privileged and is not debatable. The motion is not subject to amendment, to a motion to postpone consideration of the resolution, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion to proceed is agreed to or not agreed to shall not be in order. If the motion to proceed is agreed to, the Senate shall immediately proceed to consideration of the resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the Senate until disposed of. 
(c)Rules of the Senate and House of RepresentativesThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a resolution under this subsection, and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
 
